1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6    BLAKE L. ANDERSON,                                   Case No. 3:18-cv-00443-MMD-WGC

7                                     Plaintiff,         ORDER ACCEPTING AND ADOPTING
            v.                                            REPORT AND RECOMMENDATION
8                                                            OF MAGISTRATE JUDGE
     STATE OF NEVADA, et al.,                                   WILLIAM G. COBB
9
                                 Defendants.
10

11          Before the Court is the Report and Recommendation of United States Magistrate

12   Judge William G. Cobb (ECF No. 7) (“R&R” or “Recommendation”) relating to Plaintiff’s

13   application to proceed in forma pauperis (“IFP Application”) (ECF No. 1) and pro se

14   complaint (ECF No. 1-1.). Plaintiff had fourteen days from service of the R&R or until

15   November 20, 2018 to file an objection. See LR-IB 3-2(a); ECF No. 7. To date, no

16   objection to the R&R has been filed.

17          This Court “may accept, reject, or modify, in whole or in part, the findings or

18   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

19   timely objects to a magistrate judge’s report and recommendation, then the court is

20   required to “make a de novo determination of those portions of the [report and

21   recommendation] to which objection is made.” 28 U.S.C. § 636(b)(1). Where a party fails

22   to object, however, the court is not required to conduct “any review at all . . . of any issue

23   that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985).

24   Indeed, the Ninth Circuit has recognized that a district court is not required to review a

25   magistrate judge’s report and recommendation where no objections have been filed. See

26   United States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard

27   of review employed by the district court when reviewing a report and recommendation to

28   which no objections were made); see also Schmidt v. Johnstone, 263 F. Supp. 2d 1219,
1    1226 (D. Ariz. 2003) (reading the Ninth Circuit’s decision in Reyna-Tapia as adopting the

2    view that district courts are not required to review “any issue that is not the subject of an

3    objection.”). Thus, if there is no objection to a magistrate judge’s recommendation, then

4    the court may accept the recommendation without review. See, e.g., Johnstone, 263 F.

5    Supp. 2d at 1226 (accepting, without review, a magistrate judge’s recommendation to

6    which no objection was filed).

7           Nevertheless, this Court finds it appropriate to engage in a de novo review to

8    determine whether to adopt Judge Cobb’s R&R. Judge Cobb recommends dismissal

9    without prejudice because Plaintiff’s claims sound in habeas. (ECF No. 7.) Upon

10   reviewing the R&R and proposed complaint, this Court finds good cause to accept and

11   adopt the Magistrate Judge’s R&R in full.

12          It is therefore ordered that the Report and Recommendation of Magistrate Judge

13   William G. Cobb (ECF No. 7) is accepted and adopted in its entirety.

14          It is further ordered that this action is dimissed without prejudice.

15          It is further ordered that all pending motions (ECF Nos. 3, 4) are denied as moot.

16          The Clerk is directed to close this case.

17

18          DATED THIS 26th day of November 2018.

19

20

21                                                      MIRANDA M. DU
                                                        UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28

                                                   2
